Case 8:19-cr-00061-JVS Document 130 Filed 03/31/20 Pagelofi Page ID #:2304

U.S. DEPARTMENT OF JUSTICE
Federal Bureau of Prisons
Metropolitan Correctional Center

 

 

150 Park Row
New York, New York 10007

March 23, 2020

MEMORANDUM FOR ALL MCC NEW YORK STAFF

FROM: LO Warden

SUBJECT: Positive Case for COVID 19

Please be advised an inmate who is housed at MCC New York tested
positive for COVID-19 on March 23, 2020. He was complaining of
chills, body aches, and fever on Sunday morning. He had a dry
cough and headache. He did not have shortness of breath, chest
pain, or nasal congestion. He was evaluated in the medical
department at around 9:00 pm and was sent to the hospital by
ambulance to New York Presbyterian Lower Manhattan Hospital. His
test came back positive at approximately 3:00 pm today. He does
not meet the criteria for hospitalization. He will be discharged
later today and place in isolation in Tier G in the Special
Housing Unit.

Inmates who were housed with the source case in 11 South are
being quarantined on 11 South. This means no inmates will be
moved out of 11 South or moved in to 11 South, unless the inmate
is a street release. All inmates are being medically assessed in
11 South. The identified inmates will continue to be assessed
daily for symptoms. The Health Services Unit will continue to
monitor the situation and will provide any further updates.

We are conducting a contact investigation and all staff who came
in contact with the inmate within the last 14 days are being
notified and screened.

All staff will continue to be screened and assessed upon entering
the institution, and should be performing self-assessment to
include measuring their temperature at home and report any fever
(oral temperature 2 100.4 F) to their supervisor.

All staff entering 11 South should continue to don the PPE when
entering 11 South. This includes but is not limited to gloves,
gowns, surgical mask, goggle or face shield. Please contact the
Health Services Department if you have any additional questions.

— EXHIBIT "A"
